Atkinson, J.,
dissenting. 1. The ruling announced in the first headnote states a correct principle of law, but is not applicable to the-case. If a judgment had been entered refusing a receiver, a proper exception thereto in a direct bill of exceptions would have authorized further exceptions to the rulings, as to grant or refusal of amendments to the plea.
2. The ruling announced in the third headnote is not a correct statement of the law. A judgment appointing or refusing to appoint a receiver must be actually entered before there can be an exception to it. If the judge omits to enter judgment, he should be requested to do so; and if he refuses to act, mandamus would be a remedy.